Citation Nr: 0214757	
Decision Date: 10/22/02    Archive Date: 11/01/02

DOCKET NO.  02-00 044A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel






INTRODUCTION

The veteran served on active duty from August 1950 to June 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which determined that new and material 
evidence had not been submitted sufficient to reopen the 
veteran's claim for service connection for bilateral hearing 
loss.  The veteran filed a timely appeal to this adverse 
determination.


FINDINGS OF FACT

1.  There has been compliance with the duty to assist and 
duty to notify provisions of the Veterans Claims Assistance 
Act of 2000.
 
2.  In a January 1998 rating decision, the RO originally 
denied the veteran's claim for service connection for hearing 
loss; this decision was subsequently confirmed and continued 
in a rating decision dated in March 1999, and affirmed by the 
Board in a decision dated in April 2000.

3.  The evidence received since the Board's April 2000 
decision is of such significance that is must be considered 
in order to fairly decide the merits of the veteran's claim.

4.  The preponderance of the evidence indicates that the 
veteran's current bilateral hearing loss disorder is not 
related to his military service.





CONCLUSIONS OF LAW

1.  The April 2000 Board decision denying service connection 
for bilateral hearing loss is final.  38 U.S.C.A. § 7104(b) 
(West 1991); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2001).

2.  Evidence received since the April 2000 Board decision is 
new and material, and the claim for service connection for 
bilateral hearing loss is reopened.  38 U.S.C.A. §§ 5108, 
7104(b) (West 1991); 38 C.F.R. § 3.156(a) (2001).

3.  A bilateral hearing loss disorder was neither incurred in 
nor aggravated by the veteran's active duty military service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.385 (2001); 66 Fed. Reg. 
45630-32 (Aug. 29, 2001) (codified as amended at 38 C.F.R. § 
3.159).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist; Duty to Notify

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2002).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has enhanced 
its duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim.  See 
generally VCAA.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.


The United States Court of Appeals for Veterans Claim (Court) 
held in Holliday v. Principi, 14 Vet. App. 280 (2001) that 
the VCAA was potentially applicable to all claims pending on 
the date of enactment, citing Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  Subsequently, however, the United States 
Court of Appeals for the Federal Circuit held that Section 3A 
of the VCAA (covering the duty to notify and duty to assist 
provisions of the VCAA) was not retroactively applicable to 
decisions of the Board entered before the effective date of 
the VCAA (Nov. 9, 2000).  Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002); See also Dyment v. Principi, 287 F.3d 1377 
(Fed. Cir. 2002).  In reaching this determination, the 
Federal Circuit appears to reason that the VCAA may not apply 
to claims or appeals pending on the date of enactment of the 
VCAA.  However, the Federal Circuit stated that it was not 
reaching that question.  The Board notes that VAOPGCPREC 11-
2000 (Nov. 27, 2000) appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement the 
VCAA are to be applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA. 

Among its other provisions, the VCAA redefines the obligation 
of VA with respect to the duty to assist.  See 38 U.S.C.A. 
§ 5103A (West Supp. 2002).  First, VA has a duty to notify 
the veteran and his representative of any information and 
evidence necessary to substantiate and complete a claim for 
VA benefits.  See 38 U.S.C.A. §§ 5102 and 5103 (West Supp. 
2002).  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate his or her 
claims.  See 38 U.S.C.A. § 5103A (West Supp. 2002).  

In the present case, the Board concludes that VA's redefined 
duty to assist and duty to notify have been fulfilled to the 
extent practicable.  The Board finds that the veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claim, as well as notice of the specific 
legal criteria necessary to substantiate his claim.  The 
Board concludes that discussions as contained in the initial 
rating decision dated in May 2001, in the statement of the 
case (SOC) issued in December 2001, in the supplemental 
statement of the case (SSOC) issued in October 2001, and in 
correspondence to the veteran have provided him with 
sufficient information regarding the applicable regulations 
regarding the evidence necessary to substantiate his claim.  
The Board also notes that the legal criteria for establishing 
service connection for hearing loss were previously provided 
to the veteran when his claim for service connection for 
bilateral hearing loss was denied by the RO in January 1998 
and March 1999 and by the Board in April 2000, and that 
applicable regulations regarding the evidence necessary to 
substantiate his claim were extensively discussed at the time 
of a videoconference hearing before a Board member in October 
1999.

Furthermore, the Board observes that in a lengthy letter to 
the veteran dated in August 2001, the RO provided the veteran 
with detailed information about the new rights provided under 
the VCAA, including the furnishing of forms and notice of 
incomplete applications under 38 U.S.C.A. § 5102, providing 
notice to claimants of required information and evidence 
under 38 U.S.C.A. § 5103, and the duty to assist claimants 
under 38 U.S.C.A. § 5103A.  The RO described the evidence 
needed to establish the veteran's claim, and specifically 
identified what evidence was needed from the veteran versus 
what evidence VA would attempt to procure.  The Board finds, 
therefore, that such documents are in compliance with the 
VA's revised notice requirements.  Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The veteran and his 
representative further plainly show through their statements 
and submissions of evidence that they understand the nature 
of the evidence needed to substantiate the veteran's claim.  
As the RO has completely developed the record, the 
requirement that the RO explain the respective responsibility 
of VA and the veteran to provide evidence is moot.  The Board 
concludes that VA does not have any further outstanding duty 
to inform the veteran that any additional information or 
evidence is needed.  

The Board also finds that to the extent practicable at this 
time, all relevant facts have been properly developed with 
respect to the issue on appeal, and that all relevant 
evidence necessary for an equitable resolution of this issue 
has been identified and obtained.  The evidence of record 
includes the veteran's service medical records, post-service 
VA outpatient treatment notes and examination reports, 
including complete audiological testing and a medical opinion 
regarding the etiology of the veteran's hearing loss, 
testimony presented by the veteran before a Board member 
regarding his hearing loss in October 1999 (presented in the 
context of his prior original disability claim), and several 
personal statements made by the veteran in support of his 
claim.  The RO has obtained all pertinent records regarding 
the issue on appeal and has effectively notified the veteran 
of the evidence required to substantiate his claim.  The 
Board is not aware of any additional relevant evidence that 
is available in connection with this appeal, and concludes 
that all reasonable efforts were made by VA to obtain 
evidence necessary to substantiate the veteran's claim.  
Therefore, no further assistance to the veteran regarding the 
development of evidence is required, and would otherwise be 
unproductive.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burden on VA with no benefit flowing to the 
veteran are to be avoided.)

In light of the foregoing, the Board finds that under the 
circumstances of this case, VA has made reasonable efforts to 
assist the veteran in attempting to substantiate his claim 
and that additional assistance is not required.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 66 Fed. Reg. 45,620 (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).

Relevant Laws and Regulations 

As an initial procedural matter, the Board notes that the 
VCAA, described above, also amended 38 C.F.R. § 3.156(a), 
which defines "new and material evidence" for VA 
adjudication purposes.  However, the changes to this 
regulation are effective prospectively only for claims filed 
on or after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001).  As the veteran's claim was filed well before that 
date, the former provisions of 38 C.F.R. § 3.156(a) are for 
application in this case.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001).

In a January 1998 rating decision, the RO initially denied 
the veteran's claim for a hearing loss, then termed a "left 
ear condition," on the basis that there was no evidence of 
any hearing loss in service or within one year after 
discharge, and that the first and only post-service evidence 
of hearing loss, contained in a September 1997 VA 
audiological examination report, did not relate such hearing 
loss to the veteran's service.

A subsequent RO rating decision in March 1999 again denied 
the veteran's claim for service connection for hearing loss, 
then described as "hearing loss due to electric shock 
treatment at Hines VA Hospital in 1964."  At that time, the 
RO found that while the evidence indicated that the veteran 
underwent a full series of electric shock treatment for 
treatment of depressive reaction in September 1964, there was 
no evidence whatsoever which showed that this treatment 
resulted in hearing loss in either ear. 

The RO's denial was then affirmed in an April 2000 Board 
decision, which explicitly denied service connection for a 
bilateral hearing loss.  Evidence considered at the time of 
this Board decision included the veteran's service medical 
records, and the VA audiological examination report dated in 
September 1997, which, as noted above, indicated a current 
diagnosis of bilateral hearing loss, but did not relate this 
disability to the veteran's military service.

The veteran was notified of the Board's determination by a 
Board of Veterans' Appeals Notice dated in April 2000.  The 
April 2000 Board decision became final based on the evidence 
then of record.  See 38 U.S.C.A. § 7104(b); 38 C.F.R. 
§ 20.1100 (2001).

Pursuant to 38 U.S.C.A. § 7104(b), a final decision by the 
Board may not thereafter be reopened and allowed and a claim 
based on the same factual basis may not be considered.  The 
exception to this is 38 U.S.C.A. § 5108, which states that 
"[i]f new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim."  See Thompson v. Derwinski, 1 Vet. App. 251, 253 
(1991).

In light of recent changes to 38 U.S.C.A. § 5107, which 
essentially does away with the requirement that a veteran 
present a well-grounded claim in order to trigger VA's duty 
to assist a veteran in developing the facts pertinent to his 
claim (see Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000)), the Board determines 
that a two-step process must be followed in addressing 
attempts to reopen a previously denied claim.  The first of 
these steps is to determine whether the evidence added to the 
record is new and material.  According to the relevant VA 
regulation, "[n]ew and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a); see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998); Elkins v. West, 12 Vet. App. 209 (1999).

Second, if the claimant has produced new and material 
evidence, the Board must evaluate the merits of the claim in 
light of all the evidence, both new and old, after ensuring 
that the duty to assist under 38 U.S.C.A. § 5107(a) has been 
fulfilled.  See Winters v. West, 12 Vet. App. 203 (1999) 
overruled on other grounds sub nom.  Winters v. Gober, 219 
F.3d 1375, 1378 (Fed. Cir. 2000) (summarizing the criteria 
established by Elkins v. West, 12 Vet. App. 209 (1999)); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

For the purpose of determining whether a claim should be 
reopened, the credibility of the evidence added to the record 
is to be presumed.  Justus v. Principi, 3 Vet. App 510, 513 
(1992).  Furthermore, 38 U.S.C.A. §§ 5108, 7104(b), and 
7105(c) require that in order to reopen a previously and 
finally "disallowed" claim, there must be new and material 
evidence presented or secured since the time the claim was 
finally disallowed on any basis, not only since the claim was 
last disallowed on the merits. 

Factual Background

Relevant evidence submitted since the final April 2000 Board 
decision includes a VA audiology consultation note dated in 
October 2000, which indicates that the veteran was suffering 
from bilateral sensorineural hearing loss.  However, while 
the examiner noted the veteran's history of military noise 
exposure, an opinion regarding the etiology of this disorder 
was not offered.

Also relevant is the report of a VA audiological examination 
conducted in September 2001.  At that time, the examiner 
noted that the veteran's claims file had been reviewed.  The 
examiner indicated that the veteran was 72 years old, and 
recorded the veteran's report that he had first noticed 
hearing loss between 3 and 6 years earlier, which had 
progressively worsened since that time.  He also reported 
periodic tinnitus in the right ear, although he was unsure of 
the date of onset.  He reported that he served as a loader on 
an artillery battery in service, and indicated that he did 
not have hearing protection devices available.  He denied any 
occupational or recreational noise exposure.  Audiometric 
examination revealed bilateral normal hearing through 500 
Hertz, sloping to mild sensorineural hearing loss through 
1000 Hertz, sloping to moderate sensorineural hearing loss 
through 4000 Hertz, and sloping to severe sensorineural 
hearing loss through 8000 Hertz.  The examiner rendered the 
following opinion regarding the veteran's claim of a 
connection between this hearing loss and his military 
service:

The record showed that he served 
honorably in the Army as a field 
artillery cannoneer from 5-1-51 until 
6-3-55.  A discharge physical dated June 
3, 1955 was silent for any complaints of 
hearing loss but showed a whispered voice 
test that indicated 15/15 in both ears.  
Whispered voice tests are well known for 
being inaccurate measures of hearing 
sensitivity because of their lack of 
frequency specific information.  However, 
no mention of hearing loss and/or 
tinnitus (head noise) was found at the 
time of discharge and it is reasonable to 
believe that if a patient did have a 
problem with his hearing while still in 
the service, he probably would have made 
it a point to list it as a health concern 
at the time of the discharge physical.  
Furthermore, no other mention of hearing 
loss was located in the veteran's claims 
file until long after separation from the 
service (September, 1997 VA audiological 
report).  Finally, although the record 
shows that he worked on a firing line as 
a field artillery cannoneer, when asked 
whether he had a hearing loss "as soon 
as you got out of the service", he 
replied "Not that I know of.  They 
didn't tell me at the time.  Just give me 
them electrical shock treatments."  
(Source: copy of record of BVA video 
conference dated October 21, 1999).

In summary, it is less likely than not 
that the veteran's hearing loss and his 
military service are related because of 
the lack of subjective and objective 
complaints of hearing loss until long 
after discharge from the military.

Analysis 

The Board finds that these records bear directly and 
substantially upon the specific matter under consideration, 
are neither cumulative nor redundant, and in connection with 
evidence previously assembled are so significant that they 
must be considered in order to fairly decide the merits of 
the claim.  Therefore, the claim for service connection for 
bilateral hearing loss is reopened.

Having reopened the veteran's claim, the next question is 
whether the Board is permitted to conduct a de novo review of 
the merits of the veteran's claim at this time.  In Bernard 
v. Brown, 4 Vet. App. 384 (1994), the United States Court of 
Appeals for Veterans Claims (Court) held that before the 
Board can address a question that has not been decided by the 
RO, it must determine whether the veteran has been given 
adequate notice of the need to submit evidence or argument on 
that question, and an opportunity to address the question at 
a hearing, and, if not, whether the veteran is prejudiced 
thereby.  In the instant case, the Board finds that the 
veteran will not be prejudiced by proceeding to adjudicate 
this issue on a de novo basis.  The Board observes that the 
RO issued a Statement of the Case in December 2001, at which 
time the veteran was notified of all applicable laws and 
regulations pertaining to service connection, including those 
provisions relating to direct service connection, aggravation 
of a preservice disability, the burden of proof, reasonable 
doubt, and VA's duty to assist.  Indeed, while the May 2001 
rating decision on appeal framed the issue as new and 
material evidence to reopen the claim for service connection 
for bilateral hearing loss, and adjudicated the issue as 
such, the SOC listed the issue as entitlement to service 
connection for bilateral hearing loss, and a service 
connection analysis was provided.  In addition, the veteran 
has been given multiple opportunities to submit evidence and 
argument on the merits of the issue, which he has done, and 
the RO has fully addressed these arguments.  Finally, the 
Board finds it inconceivable that further review of this 
record by the RO could result in a favorable determination.  
Thus, to remand this matter for further action by the RO 
would constitute a waste of scarce VA adjudication resources 
with no prospect whatsoever of any benefit flowing to the 
claimant.  Soyini, supra.  Under these circumstances, the 
Board may proceed to adjudicate this claim without prejudice 
to the veteran.

In addressing the veteran's claim, the Board initially 
observes that, in the context of this reopened claim, the 
veteran has argued only that his bilateral hearing loss is 
related to acoustic trauma experienced in service (i.e., he 
is not presently arguing that it is due to VA treatment or to 
a service-connected disability).  Therefore, the Board shall 
focus its analysis upon the contentions advanced by the 
veteran.  

A review of the evidence contained in the veteran's claims 
file reveals no medical evidence that the veteran's bilateral 
hearing loss, first diagnosed more than 40 years after his 
discharge from service, is in any way related to the 
veteran's military service.  The Board finds his reports of 
loud noise exposure in service are credible, and are 
consistent with his MOS of field artillery battalion 
cannoneer, as indicated on his DD Form 214.  Even so, the 
Board must point out that the only medical opinion which 
addressed the veteran's claimed link between this noise 
exposure and his post-service hearing loss was the September 
2001 opinion by a VA chief of audiology and speech pathology 
services, who opined that it was less likely than not that 
the veteran's hearing loss was related to his military 
service.

Indeed, there is nothing in the claims file, other than the 
veteran's own contentions, which would tend to establish that 
his current bilateral hearing loss is related to his active 
military service.  However, as the veteran is not a medical 
expert, he is not qualified to express an opinion regarding 
any medical causation of his hearing loss.  As it is the 
province of trained health care professionals to enter 
conclusions which require medical expertise, such as opinions 
as to diagnosis and causation, Jones v. Brown, 7 Vet. App. 
134, 137 (1994), the veteran's lay opinions cannot be 
accepted as competent evidence to the extent that they 
purport to establish such medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  Thus, the Board 
finds that the veteran's contention that his current 
bilateral hearing loss is related to acoustic trauma 
experienced while in the military in the 1950's cannot be 
accepted as competent evidence.

Thus, after a careful review of the record, the Board finds 
that the preponderance of the evidence is against the claim 
of service connection for bilateral hearing loss.  In 
reaching this decision the Board has considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

New and material evidence having been submitted, the 
veteran's claim for service connection for bilateral hearing 
loss is reopened.  To this extent, the appeal is allowed.

Service connection for bilateral hearing loss is denied.



		
	RICHARD B. FRANK 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

